ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-057, concluding that RONALD J. NELSON of WARREN, who was admitted to the bar of this State in 1969, should be reprimanded for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that RONALD J. NELSON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*324ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.